—Order and judgment (one paper), Supreme Court, Bronx County, entered on or about May 20, 1971, unanimously affirmed, without costs and without disbursements. The section 2590-j (subd. 4, par. [c]) of the Education Law, gives the power of appointment to the Community Board of those teachers assigned to the district by the Chancellor. The Chancellor, who is to give effect to specific requests insofar as practicable, concedes, in this instance, “the appointments must be deemed improper”. Concur-—-Markewich, J. P., Murphy, McNally, Steuer and Capozzoli, JJ.